 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     JAIME PLACENSIA RODRIGUEZ,                      )    Civil No. 1:19-cv-00016-SKO
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy workload, including ten other district court due within the next month, as well
26   as a Ninth Circuit responsive brief to complete within the same period.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1            The new due date for Defendant’s responsive brief will be Monday, November 11, 2019.
 2
 3
                                                   Respectfully submitted,
 4
 5   Date: October 11, 2019                        PENA & BROMBERG, ATTORNEYS AT LAW

 6                                         By:     /s/ Jonathan Omar Pena*
                                                   JONATHAN OMAR PENA
 7                                                 * By email authorization on October 11, 2019
 8                                                 Attorney for Plaintiff

 9
     Date: October 11, 2019                        McGREGOR W. SCOTT
10
                                                   United States Attorney
11
                                           By:     /s/ Michael K. Marriott
12                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
13
                                                   Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19                                                ORDER

20            Pursuant to the parties’ above stipulation, (Doc. 17), for good cause shown, Defendant
21   shall file his responsive brief by no later than November 11, 2019. All other deadlines in the
22
     scheduling order, (Doc. 5), are hereby modified accordingly.
23
24
25   IT IS SO ORDERED.

26
     Dated:     October 15, 2019                                  /s/   Sheila K. Oberto               .
27                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                      2
